


EXHIBIT 10.12
LaSalle Investment Management
Long-Term Incentive Compensation Plan
(As Amended and Restated and Effective as of January 1, 2013)


I. Objectives


The LaSalle Investment Management Long-Term Incentive Compensation Plan (the
“Plan”) is designed to provide a financial incentive to selected executives and
key contributors (the “Participants”) of LaSalle Investment Management
(“LaSalle”) that will:


(a)
Align their interests with those of the shareholders of Jones Lang LaSalle
Incorporated (the “Company”);

(b)
Provide an incentive to grow both LaSalle’s (1) core advisory revenues and
margins and (2) its incentive fee revenues and margins;

(c)
Encourage collaboration across all segments and employees to ensure delivery of
superior performance and excellence in client service; and

(d)
Provide a retention vehicle to promote continued employment with LaSalle by its
key contributors.



The Plan represents an amendment and restatement in its entirety of the previous
long-term plan for selected LaSalle employees that was effective through the end
of calendar year 2012.


II. General Plan Provisions


Eligibility:
All professional staff members of LaSalle are eligible to participate in the
Plan. No individual will have an automatic right to participate in the Plan.


A total of 200 points (each a “Point”) will be available each year for
distribution under the Plan. Each Point will represent 1/200th (.50%) of the
Annual Pool.
 
 
Points Available and Plan Funding:
The Plan will be funded each calendar year by the sum of 15% of the gross
incentive fees earned by LaSalle, plus 5% of LaSalle’s global pre-bonus EBITDA
(net of incentive fees), both from the prior year (the “Annual Pool”). The
Annual Pool, as funded by the global pre-bonus EBITDA, will be reduced to the
extent necessary to ensure that the ratio of LaSalle’s total compensation to
total revenue does not exceed 60% for any given year. This ratio will be
calculated using the gross LTIP award in the year earned and not the GAAP
amortization expense reflected in LaSalle’s financial statements.
 
 
Award
Determination and Point Valuation:
Prior to the time that annual bonus payments are awarded for the prior year (on
or about March 31 of each year), the Chief Operating Officer of LaSalle (the
“LaSalle COO”) will recommend to the Chief Executive Officer of the Company (the
“Company CEO”) a list of LaSalle employees, including the LaSalle Chief
Executive Officer (the “LaSalle CEO”) for participation in the Plan for that
year. Once approved by the Company CEO, the LaSalle COO will confirm
participation levels to eligible employees in writing (an “Award”) at or about
the same time as the payment of the annual bonus for the prior year. All
Participants must be employed by LaSalle or the Company on the Award date in
order to receive an Award.


A specified number of points (“Permanent Points”) will be allocated to senior
employees of LaSalle (“Senior Participants”), which amounts will be consistently
granted to each Senior Participant each year, but which can be withheld for any
given year at the discretion of the LaSalle CEO and COO, acting jointly, or the
Company CEO.









--------------------------------------------------------------------------------




 
 The balance of the points (“Annual Points”) may be allocated on an annual basis
to:


1. employees of LaSalle who are not Senior Participants whose contributions
during any given year rise to the level deserving of an award as determined by
the LaSalle COO;


2. current employees who are selected to become Senior Participants given the
strength of their contributions to the growth of LaSalle;


3. new hires who become Senior Participants; or


4. increase point allocations to one or more individuals who are Senior
Participants, as appropriate, based on the value of the ongoing contribution
made by the respective individuals.


Awards will be determined on a calendar year basis, according to (i) the
delivery of superior investment performance and excellence in client service;
(ii) improvement of LaSalle’s margin, profits, and/or productivity; (iii)
long-term potential for advancing LaSalle business strategy; and (iv) relevant
market factors. Each Participant will receive an Award for a specified number of
points.
 
 
Form of
Awards:
Awards may be made in a combination of cash (“Cash Awards”) and restricted stock
units (“RSU Awards”), as may be determined by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) each year. The Committee
reserves the right to pay less than 50% in RSU Awards provided that not more
than 50% will be paid in RSU Awards. RSU Awards will otherwise be subject to the
terms of the Company’s Stock Award and Incentive Plan, as amended from time to
time (the “SAIP”) and the terms set forth in their relevant award agreements.
 
 
Vesting:
Participants must be employed by LaSalle or the Company to receive an Award, as
well as payment for any unvested Cash Awards or RSU Awards, subject to the
provisions below and the terms of the SAIP. Cash Awards and RSU Awards will vest
in four equal annual installments starting on the one-year anniversary from the
date of the Award.
 
 
Dividend Equivalents:
The Board of Directors may, in its discretion, grant dividend equivalents to
employees who were granted RSU Awards. Dividend equivalents are the right to
receive cash, common stock, or other property equal in value to the amount of
dividends paid with respect to the Company’s common stock. RSU Awards do not
otherwise have voting rights or a legal right to receive dividends until vested.
 
 
Termination:
Except as set forth below under “Voluntary Termination due to ‘Rule of 65’
Retirement”, “Involuntary Termination due to Death/Disability”, or “Involuntary
Termination Without Cause,” Participants forfeit unvested Cash Awards and RSU
Awards if they voluntarily terminate employment with LaSalle or the Company, or
are terminated by LaSalle or the Company for Cause. For purposes of the Plan,
“Cause” means failure to perform the Participant’s job responsibilities in good
faith, documented poor performance, falsification of LaSalle or Company records,
theft, failure to cooperate with an investigation, conviction of any crime
against LaSalle or the Company, any of LaSalle’s or the Company’s subsidiaries
or any of their employees, or a documented violation of the Company’s Code of
Business Ethics. Participants do not retain any residual rights to receive new
Awards beyond the date of their retirement, death or disability.
 
 
Involuntary Termination Without Cause:
Involuntary termination by LaSalle or the Company without Cause will not impact
vesting and any unvested Points will continue to vest in accordance with the
terms hereof.
 
 
Change in Control:
All unvested Cash Awards and RSU Awards become 100% vested if (i) there is a
Change in Control as defined in the SAIP and as determined by the Committee
and (ii) the Participant is terminated without Cause within [x] [months/years]
from the Change of Control.







--------------------------------------------------------------------------------




Voluntary Termination due to “Rule of 65” Retirement:
All unvested Cash Awards and RSU Awards become 100% vested when an employee
terminates employment when any of the following conditions have been met: (i)
being at least 55 years old and having any combination of age plus years of
service to the Company and its affiliates equal to at least 65, or (ii) having
reached the statutory retirement age as defined within the country of the
employee’s residence or citizenship, as applicable. In addition, as stipulated
in the SAIP, the Company may in its discretion impose on a retired employee
additional conditions regarding non-competition and non-solicitation of clients
and employees in order for the retired employee to realize such benefits.
 
 
Involuntary Termination due to Death/Disability:
All unvested cash and RSUs become 100% vested when an employee terminates
employment as a result of death or total disability, with distributions made on
or about the time that the next quarterly installment vests.
 
 
Use of Unallocated and Reallocation of Forfeited Awards
On or before December 31 each year, the Company establishes the total value of
forfeited and non-reallocated LaSalle LTIP Awards for all Participants that
terminated employment during the current calendar year by (a) multiplying the
higher of the grant date price or current value of one share of Company common
stock by the total number of RSU Awards forfeited during the year, and (b)
adding the total value of cash awards forfeited during the year. The value of
forfeited awards will not be reallocated to Participants and will instead be
returned to the Company.


Any unallocated points for the current calendar year that remain at that year
may be allocated on a discretionary basis to reward current employees who may
have previously been selected to participate in the Plan or to new Participants,
as recommended by the LaSalle COO and approved by the Company CEO. Forfeited
points that were assigned to Senior Participants or Annual Participants during
the year may also be reallocated to other employees, as recommended by the
LaSalle COO and approved by the Company CEO. Forfeited Points from prior years
cannot be reallocated, but will instead be used as indicated in the first
paragraph of this section.
 
 
Strategic Alignment:
The intent of this long-term incentive program is to ensure there is an
appropriate degree of alignment between the Company and LaSalle relative to the
achievement of strategic business initiatives. While the Company recognizes that
this Plan is necessary given the highly competitive labor market in which it
operates, the Company also appreciates that LaSalle's success can materially and
favorably effect the overall performance of the Company. LaSalle's success, as
supported by this Plan, will benefit employees and shareholders alike.


In turn, both the Company and LaSalle understand that LaSalle must always act in
the best interests of its clients, and select service providers that LaSalle
believes are the most qualified to meet the needs of its clients. Companies that
provide property management and leasing as well as transactional services are
among these service providers. In support of the Company's overall mission,
LaSalle will endeavor to use affiliated service providers when the
qualifications of same are market-leading and conflicts do not exist relative to
understandings that may exist with a particular client. An active dialogue will
occur between LaSalle and the Company to ensure this desired strategic alignment
is honored.
 
 
Administration and Interpretation:
The Plan will be administered by or under the discretion of the Committee,
subject to the provisions of the Company’s SAIP. The Company’s CEO, in his
discretion, shall have the authority to approve eligibility to participate in
the Plan and to establish the terms and conditions under which the awards become
payable. In addition, the Company shall have the authority to delegate such of
its duties and authority under the Plan, including calculation of performance
results.


As the Plan is a Variable Compensation Plan contemplated by the Company’s SAIP,
Awards under the Plan will be administered as performance based awards under the
SAIP. The Plan shall be interpreted by the Committee and such interpretations
shall be final.
 
 
Term of Plan:
Subject to the terms of the Company’s SAIP, the Plan will be effective for the
five year performance period starting January 1, 2013 and ending December 31,
2017. It is anticipated (but not guaranteed) that a subsequent long-term
incentive plan would be developed following the expiration of this initial
performance period, and such a plan would reflect market competitive
compensation practices and business forecasts at that time.
 
 
Amendments:
The Plan is intended to continue in its initial form and not be amended during
its term, provided, however, the Committee reserves the right to amend the Plan
in order to maintain its original objectives at any time during its term. In
addition, the Committee may, at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or part. Notwithstanding the foregoing,
no amendment shall affect adversely any of the rights of any Participant under
any Award already then previously granted under the Plan.



